Citation Nr: 1023428	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an anxiety disorder (previously claimed as a 
nervous disorder). 

2.  Entitlement to an increased compensable rating for 
residuals of a right (major) distal ulna fracture. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
April 1974 and May 1975 to April 1977, with additional active 
service from June 1966 to March 1968, as indicated in the 
Veteran's service personnel file. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By that rating action, the RO, in part, reopened a 
previously denied claim for service-connected for an anxiety 
disorder (previously claimed as a nervous disorder) and 
denied the de novo claim on the merits.  The RO also 
continued a noncompensable rating assigned to the service 
connection residuals of a right distal ulna fracture.  The 
Veteran appealed the RO's July 2005 rating action to the 
Board.  

Irrespective of the RO's action in the above-cited rating 
action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen a previously 
denied claim for service connection for an anxiety disorder.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a September 2008 decision, the Board remanded the new and 
material evidence and increased rating claims on appeal to 
the RO for additional development.  The case has returned to 
the Board for appellate consideration. 

The appeal is REMANDED to the RO/Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A remand is necessary with respect to the new and material 
evidence and increased rating claims on appeal in order to 
comply with the Board's September 2008 remand directives. 

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In its September 2008 remand, the Board noted that a mental 
status evaluation, which was performed in conjunction with 
the Veteran's application for Social Security disability 
benefits, contained a diagnosis of posttraumatic stress 
disorder (PTSD) in partial remission.  The Board determined 
that an award of service connection for PTSD could render 
moot a de novo claim for service connection for an anxiety 
disorder.  Thus, the Board found the issues of entitlement to 
service connection for PTSD, which had been raised by the 
evidence of record, was inextricably intertwined with the de 
novo claim for service connection for an anxiety disorder.  
The Board directed the RO/AMC to determine whether service 
connection for PTSD was warranted, and to provide the Veteran 
with written notice of the determination and his right of 
appeal.  As correctly pointed out by the Veteran's 
representative in an April 2010 written argument to the 
Board, this directive has not been accomplished.  The absence 
of the RO's determination as to whether service connection 
for PTSD is warranted and requested written notification on 
the determination of this issue to the Veteran constitutes a 
procedural defect requiring a further remand.  Id. 

Regarding the increased evaluation claim on appeal, the Board 
directed the RO to schedule the Veteran for a VA examination 
to assess the current severity of the service-connected 
residuals right (major) distal ulna fracture, to specifically 
include range of motion findings of the right (major) elbow--
findings that were absent from a July 2005 VA examination 
report.  VA examined the Veteran in July 2009.  A review of 
that examination report, however, shows that range of motion 
findings of the right (elbow) were not performed, as 
instructed by the Board in its September 2008 remand 
directives.  These range of motion findings are essential in 
evaluating the service-connected residuals of a right ulna 
fracture under the applicable schedular rating criteria 
(i.e., 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213).  The 
absence of range of motion findings of the right elbow, as 
directed by the Board in its September 2008 remand 
directives, is a substantive defect and a remand for another 
VA examination is warranted.  Id. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC must determine whether 
service connection for PTSD is warranted.  
Thereafter, the Veteran must be provided 
with written notice of the determination 
and his right of appeal.  The issue of 
entitlement to service connection for 
PTSD should be returned to the Board only 
if an appeal is timely filed and 
perfected. 

2.  The RO/AMC must schedule the Veteran 
for a VA orthopedic examination for the 
purpose of evaluating the current 
severity of his service-connected 
residuals of a right (major) distal ulna 
fracture.  The examiner must conduct all 
testing deemed necessary, specifically 
range of motion testing of the wrist and 
elbow, and should report all current 
symptoms of the right distal ulna 
fracture.  The examiner should also 
comment on the presence and extent of any 
painful motion, functional loss due to 
pain, excess fatigability, weakness, and 
additional disability during flare-ups.  
A complete rationale for all opinions and 
findings must  be included in a 
typewritten report.  A copy of the 
examination report must be included in 
the record. 

3.  The RO/AMC should then readjudicate 
the issues of whether new and material 
evidence has been received to reopen a 
previously denied claim for service 
connection for an anxiety disorder, if 
not previously rendered moot by an award 
of service connection for PTSD, and 
entitlement to an increased compensable 
rating for residual of a right (major) 
distal ulna fracture. 

In the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
Supplemental Statement of the Case, which 
includes a summary of additional evidence 
submitted.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the new and material and 
increased rating claims should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim. 
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


